Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of response to Restriction requirement dated 12/29/21; IDS dated 6/8/19 is acknowledged.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 12/29/21 is acknowledged.
Within Group I, the applicant elects the following species: 
In Sub-Group I, the applicant elects sustained release (claim 4); In Sub-Group II, the applicant elects pharmaceutically acceptable agents (claims 7-9); and In Sub-Group III, the applicant elects oral administration (claim 10), e.g., a floating drug delivery structure as the dosage form (claim 12). 
Elected claims 1-13 have been examined. Claims 14-19 have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11091877 in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen, cited on IDS) 
Instant claims are directed to: A structure for the controlled release of at least one active substance, wherein the structure comprises: at least said active substance; and a cellular solid material comprising cellulose nanofibers (CNF), wherein the structure has a density of less than 1000 kg/m3, and more than 10% of the total volume of the cells of the cellular solid material are closed cells. Instant “active agent” includes a chemical reagent, a pharmaceutically acceptable agent, etc.
The above patent (U.S. Patent No. 11091877) also claims cellular solid material comprising cellulose nanofibers (CNF) and a surfactant.  Instant claims recite “a density of less than 1000 kg/m3”. However, the claims do not recite any lower limit and hence can include “a density of less 500 kg/m3” of the patented claims. 
The copending claims do not recite the instant claimed limitation, “more than 10% of the total volume of the cells of the cellular solid material are closed cells”.
Cervin teaches a strong, water-durable and wet resilient cellulose nanofibril stabilized foams in order to resolve the problems related to the formation of large cavities inside the dry material and to prepare a more uniform pore structure (p 11683, col. 1). Cervin teaches that by controlling the charge density of cellulose nanofibrils (CNFs), it was possible to prepare dry foams with different densities, the lowest density being 6 kg/m3 i.e., a porosity of 99.6%) (abstract). Cervin states (p 11684) that for a 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims, in the form of dry solid foams, to have high homogeneity and porosity, wherein the pores are less interconnected (more closed cells). One skilled in the art would have been motivated to do so because Cervin teaches that the foams avoids large cavities and instead provide homogeneity with respect to pore structure and also have increased capability to absorb liquid several times more than its weight in water and also release liquids, upon compression. Cervin further teaches that the CNF fibers are highly water stable and water resilient. While the patent claims and Cervin reference does not teach the numerical limits of closed cells (instant claims 1 and 2), Table 1 of Cervin shows porosity as high as 99.6% and further states a significant portion are closed cells. Hence, one of an ordinary skill in the art would have been able to prepare CNF nanofibers (of patented claims) with high porosity having the desired percentage of closed cells. 

Laukkanen teaches sustained release drug delivery systems comprising cellulose nanofibrils, for delivering a number of bioactive agents (page 8, l 3-10), where the CNF has a high water-retention, ability to form stable gels, have high density network of highly fibrillated celluloses (col. 9, l 25-28). Laukkanen teaches tat CNF can be prepared as gels or hydrogels, in different shapes (page 11) to incorporate a number of active agents such as those listed on pages 14-19). Laukkanen teaches that the CNF matrix with bioactive agents is used for various routes of administration such as sub-lingual, topical, ocular, transdermal etc (page 20, l 3-11). Laukkanen teaches that the drug release is measured based on various factors such as porosity, area and thickness of the matrix, amount of drug etc (pages 36-37).
Valo teaches highly porous cellulose nanofibers for oral drug delivery systems. Valo teaches CNF for coating beclomethasone dipropionate (BDP) nanoparticles, and teaches that the source of CNF enables different release systems- immediate and sustained release (abstract). Valo teaches that the drug release is controlled by the structure and interactions between nanoparticles and the cellulose matrix, and the cellulose nanocomposite structures are very useful in pharmaceutical nanoparticle 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims as drug delivery systems or providing sustained release of bioactive agents and for administering the delivery system in various routes including oral, sub-lingual or other mucosal delivery systems (such as claims 9-13) because Laukkanen and Valo teaches that CNF matrix systems are effective drug delivery systems and provide a sustained release of several bioactive agent in a number routes of administration. Further, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims, and further use the same for coating any active agent (claim 6), including surfactants (patented claims) or drugs (claims 7 -9) such as beclomethasone dipropionate, for providing a controlled or sustained release of the active embedded in the fibers because Valo teaches that porous CNF nanofibers are very versatile and useful as a coating for providing controlled drug delivery. 


Claims 1-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10907020 in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al (submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen). 
Instant claims are directed to: A structure for the controlled release of at least one active substance, wherein the structure comprises: at least said active substance; and a cellular solid material comprising cellulose nanofibers (CNF), wherein the structure has a density of less than 1000 kg/m3, and more than 10% of the total volume of the cells of the cellular solid material are closed cells. Instant “active agent” includes a chemical reagent, a pharmaceutically acceptable agent, etc.
The above patent (U.S. Patent No. 11091877) also claims cellular solid material comprising cellulose nanofibers (CNF) and a surfactant.  Instant claims recite “a density of less than 1000 kg/m3”. However, the claims do not recite any lower limit and hence can include “a density of less 500 kg/m3” of the patented claims. 
The copending claims do not recite the instant claimed limitation, “more than 10% of the total volume of the cells of the cellular solid material are closed cells”.
Cervin teaches a strong, water-durable and wet resilient cellulose nanofibril stabilized foams in order to resolve the problems related to the formation of large cavities inside the dry material and to prepare a more uniform pore structure (p 11683, col. 1). Cervin teaches that by controlling the charge density of cellulose nanofibrils (CNFs), it was possible to prepare dry foams with different densities, the lowest density being 6 kg/m3 i.e., a porosity of 99.6%) (abstract). Cervin states (p 11684) that for a 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims, in the form of dry solid foams, to have high homogeneity and porosity, wherein the pores are less interconnected (more closed cells). One skilled in the art would have been motivated to do so because Cervin teaches that the foams avoids large cavities and instead provide homogeneity with respect to pore structure and also have increased capability to absorb liquid several times more than its weight in water and also release liquids, upon compression. Cervin further teaches that the CNF fibers are highly water stable and water resilient. While the patent claims and Cervin reference does not teach the numerical limits of closed cells (instant claims 1 and 2), Table 1 of Cervin shows porosity as high as 99.6% and further states a significant portion are closed cells. Hence, one of an ordinary skill in the art would have been able to prepare CNF nanofibers (of patented claims) with high porosity having the desired percentage of closed cells. 

Laukkanen teaches sustained release drug delivery systems comprising cellulose nanofibrils, for delivering a number of bioactive agents (page 8, l 3-10), where the CNF has a high water-retention, ability to form stable gels, have high density network of highly fibrillated celluloses (col. 9, l 25-28). Laukkanen teaches that CNF can be prepared as gels or hydrogels, in different shapes (page 11) to incorporate a number of active agents such as those listed on pages 14-19). Laukkanen teaches that the CNF matrix with bioactive agents is used for various routes of administration such as sub-lingual, topical, ocular, transdermal etc (page 20, l 3-11). Laukkanen teaches that the drug release is measured based on various factors such as porosity, area and thickness of the matrix, amount of drug etc (pages 36-37).
Valo teaches highly porous cellulose nanofibers for oral drug delivery systems. Valo teaches CNF for coating beclomethasone dipropionate (BDP) nanoparticles, and teaches that the source of CNF enables different release systems- immediate and sustained release (abstract). Valo teaches that the drug release is controlled by the structure and interactions between nanoparticles and the cellulose matrix, and the cellulose nanocomposite structures are very useful in pharmaceutical nanoparticle 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims as drug delivery systems or providing sustained release of bioactive agents and for administering the delivery system in various routes including oral, sub-lingual or other mucosal delivery systems (such as claims 9-13) because Laukkanen and Valo teaches that CNF matrix systems are effective drug delivery systems and provide a sustained release of several bioactive agent in a number routes of administration. Further, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the patented claims, and further use the same for coating any active agent (claim 6), including surfactants (patented claims) or drugs (claims 7 -9) such as beclomethasone dipropionate, for providing a controlled or sustained release of the active embedded in the fibers because Valo teaches that porous CNF nanofibers are very versatile and useful as a coating for providing controlled drug delivery. 


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11091877 in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen), and further in view of US 2011/0171275 to Jiang et al (Jiang)
 Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10907020 in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen), and further in view of US 2011/0171275 to Jiang et al (Jiang).
The patented claims of U.S. Patent No. 11091877 and U.S. Patent No. 10907020 do not recite the floating delivery device of claim 12.
Jiang et al teaches gastroretentive drug delivery vehicle comprising a hollow vesicle and a drug containing layer, and further an isolating layer and/or water proofing layer (abstract). Jiang teaches that waterproofing polymeric layers and isolating polymer layers are made of ethyl cellulose, cellulose acetate, hydroxypropyl methyl cellulose [0061 & 0064]. Further the gas generating agent is encapsulated in the gas vesicles [0065]. Jiang teaches that the delivery vehicle further comprises a sustained release layer coated over the drug containing vesicle [0069], mixing the drug with sustained release materials, wherein the sustained release materials also include cellulose derivatives such as HPMC, ethyl cellulose, hydroxypropyl cellulose etc [0070]. 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/072563 to Laukkanen et al (Laukkanen) in view of Cervin et al (Applied Materials and Interfaces, 2016) (submitted on IDS). 
Instant claims are directed to: A structure for the controlled release of at least one active substance, wherein the structure comprises: at least said active substance; and a cellular solid material comprising cellulose nanofibers (CNF), wherein the structure has a density of less than 1000 kg/m3, and more than 10% of the total volume of the cells of the cellular solid material are closed cells. Instant “active agent” includes a chemical reagent, a pharmaceutically acceptable agent, etc. 
Laukkanen teaches sustained release drug delivery systems comprising cellulose nanofibrils, for delivering a number of bioactive agents (page 8, l 3-10), where the CNF has a high water-retention, ability to form stable gels, have high density network of highly fibrillated celluloses (col. 9, l 25-28). Laukkanen teaches that CNF can be prepared as gels or hydrogels, in different shapes (page 11) to incorporate a number of active agents such as those listed on pages 14-19). Laukkanen teaches that the nanofibrillated cellulose have a diameter below 200 nm in the form of dry powders or as hydrogels (p 10, line 34 - p 11, l 3). Laukkanen teaches that the CNF matrix with bioactive agents is used for various routes of administration such as sub-lingual, topical, ocular, transdermal etc (page 20, l 3-11). Laukkanen teaches that the drug release is measured based on various factors such as porosity, area and thickness of the matrix, amount of drug etc (pages 36-37). For the instant claimed coating, Laukkanen teaches spray dried particles of CNF comprising indomethacin (example 4) and encapsulation of 
The teachings of Cervin have been relied upon for the same.
Cervin teaches a strong, water-durable and wet resilient cellulose nanofibril stabilized foams in order to resolve the problems related to the formation of large cavities inside the dry material and to prepare a more uniform pore structure (p 11683, col. 1). Cervin teaches that by controlling the charge density of cellulose nanofibrils (CNFs), it was possible to prepare dry foams with different densities, the lowest density being 6 kg/m3 i.e., a porosity of 99.6%) (abstract). Cervin states (p 11684) that for a given amount of CNF gel it was possible to prepare wet foams with different volumes (volume fraction of air). Fig. 2 and Table 1 of Cervin shows the preparation of CNF dry and stabilized foam, and its properties including CNF charge density, volume increase, density, porosity etc. Cervin teaches that (p 11686) the cellulose nanofibers show the cellular structure and the homogeneity of the foam throughout the material. With respect to determining the pores are closed (not interconnected) or open (interconnected), Cervin states that the foam prepared from CNF have a significant part of closed pores (p 11688, col. 2). 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of the Laukkanen, in the form of dry solid foams, to have high homogeneity and porosity, wherein the pores are less interconnected (more closed cells). One skilled in the art would have been motivated to do so because Cervin teaches that the foams avoids . 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/072563 to Laukkanen et al (Laukkanen) in view of Cervin et al (Applied Materials and Interfaces, 2016) (submitted on IDS), and further in view of US 2011/0171275 to Jiang et al (Jiang).
The teachings of Laukkanen and Cervin have been discussed above. However, the references do not teach the instant floating delivery device (claim 12).
Jiang et al teaches gastroretentive drug delivery vehicle comprising a hollow vesicle and a drug containing layer, and further an isolating layer and/or water proofing layer (abstract). Jiang teaches that waterproofing polymeric layers and isolating polymer layers are made of ethyl cellulose, cellulose acetate, hydroxypropyl methyl cellulose [0061 & 0064]. Further the gas generating agent is encapsulated in the gas vesicles [0065]. Jiang teaches that the delivery vehicle further comprises a sustained release layer coated over the drug containing vesicle [0069], mixing the drug with sustained 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the drug delivery formulations comprising CNF nanofiber matrix carriers of the Laukkanen, to prepare oral compositions such gas generating and floating compositions, such as those taught Jiang, as thus arrive at instant claim 12. One skilled in the art would be motivated to do so because while Laukkanen desires preparing several types of drug delivery formulations such as sub-lingual with cellulose nanofibers, Jiang teaches that cellulose derivatives such as HPMC, HPC, ethylcellulose (Laukkanen also recites cellulose derivatives on page 10) can be employed for floating gastroretentive drug delivery for a prolonged time in stomach or duodenum, allow local delivery of drugs and promote absorption of weakly acidic drugs and fully absorbed in stomach [0002]. 

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being obvious over WO 2016/068771 to Johansson et al or over WO 2016/068787 to Johansson et al (both cited on IDS), EACH in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al (submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Each of the WO 2016/068771 or over WO 2016/068787, both to Johansson et al., is directed to materials comprising cellulose nanofibers (CNF) and anionic surfactant. Both the references have the same disclosure and hence the disclosure of WO 2016/068771 (WO ‘771) has been relied upon for explanation.
WO ‘771 teaches that preparing foam or fibrous web CNFs (page 3, l 16-19), where in the CNFs having a density of less than 500 kg/m3 and at least 50% of the cells of the material having a diameter of at least 10 microns (p 3, l 26-30; p 7, l 9-14 & p 8, l 9-14). WO ‘771 teaches that that the cellular solid CNF material has good mechanical properties and preserves cellular structure (p 5, l 16-17). WO ‘771 teaches that by varying the concentrations of CNF, the properties of the cellular solid materials may be tailored (p 8, l 24-30). WO 771 teaches incorporating a surfactant in the CNFs (p 9, l 25-p 11), and maintain the cellular structure (p 12, l 21-26). Further, WO 771 teaches that the cellular solid material includes additives such as plasticizers, inorganic or organic particles and polymers (p 16, l 28-p17, l5), which read on the instant active agents. 

However, WO ‘771 does not teach the instant claim limitation that “at least 10% of the total volume of the cells are closed cells”
While WO ’771 does not explicitly state that the cells are closed, WO ‘771 states that the porosity and cellular structures.
In this regard, Cervin teaches a strong, water-durable and wet resilient cellulose nanofibril stabilized foams in order to resolve the problems related to the formation of large cavities inside the dry material and to prepare a more uniform pore structure (p 11683, col. 1). Cervin teaches that by controlling the charge density of cellulose nanofibrils (CNFs), it was possible to prepare dry foams with different densities, the lowest density being 6 kg/m3 i.e., a porosity of 99.6%) (abstract). Cervin states (p 11684) that for a given amount of CNF gel it was possible to prepare wet foams with different volumes (volume fraction of air). Fig. 2 and Table 1 of Cervin shows the preparation of CNF dry and stabilized foam, and its properties including CNF charge density, volume increase, density, porosity etc. Cervin teaches that (p 11686) the cellulose nanofibers show the cellular structure and the homogeneity of the foam throughout the material. With respect to determining the pores are closed (not 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the CNF nanofibers of WO ‘771 and that of WO ‘787, in the form of dry solid foams, to have high homogeneity and porosity, wherein the pores are less interconnected (more closed cells). One skilled in the art would have been motivated to do so because Cervin teaches that the foams avoids large cavities and instead provide homogeneity with respect to pore structure and also have increased capability to absorb liquid several times more than its weight in water and also release liquids, upon compression. Cervin further teaches that the CNF fibers are highly water stable and water resilient. While WO ‘771 and WO ‘787 reference does not teach the numerical limits of closed cells (instant claims 1 and 2), Table 1 of Cervin shows porosity as high as 99.6% and further states a significant portion are closed cells. Hence, one of an ordinary skill in the art would have been able to prepare CNF nanofibers (of patented claims) with high porosity having the desired percentage of closed cells. 
While instant “active agent” includes a chemical reagent, a pharmaceutically acceptable agent, etc., the above references (WO ‘771 and WO ‘787) teach surfactant as well as pharmaceutical additive. With respect to the instant claimed sustained release, instant claims 3 and 4 do not recite any specific active agent or the release rate. Whereas, Cervin teaches that the CNF are capable of absorbing and releasing liquids by controlling the porosity and density. 

Valo teaches highly porous cellulose nanofibers for oral drug delivery systems. Valo teaches CNF for coating beclomethasone dipropionate (BDP) nanoparticles, and teaches that the source of CNF enables different release systems- immediate and sustained release (abstract). Valo teaches that the drug release is controlled by the structure and interactions between nanoparticles and the cellulose matrix, and the cellulose nanocomposite structures are very useful in pharmaceutical nanoparticle applications. Col. 2 of page 69 teaches highly porous nanofibrous cellulose hydrogels that prevent the aggregation of the nanoparticles more efficiently compared to conventional microcrystalline cellulose. Section 3.2 describes BDP nanoparticles immobilized into various NFCs and teaches that the BDP nanoparticles immobilized in CNF nanofibers show long term stability. Fig. 7 shows a sustained release pattern from CNF matrix materials. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/068771 to Johansson et al or over WO 2016/068787 to Johansson et al, EACH in view of Cervin et al (Applied Materials and Interfaces, 2016), Valo et al (European Journal of Pharmaceutical Sciences, 2013) (both Cervin et al and Valo et al submitted on IDS) and WO 2013/072563 to Laukkanen et al (Laukkanen), as applied to claims to 1-11 and 13 above, and further in view of US 2011/0171275 to Jiang et al (Jiang).

Jiang et al teaches gastroretentive drug delivery vehicle comprising a hollow vesicle and a drug containing layer, and further an isolating layer and/or water proofing layer (abstract). Jiang teaches that waterproofing polymeric layers and isolating polymer layers are made of ethyl cellulose, cellulose acetate, hydroxypropyl methyl cellulose [0061 & 0064]. Further the gas generating agent is encapsulated in the gas vesicles [0065]. Jiang teaches that the delivery vehicle further comprises a sustained release layer coated over the drug containing vesicle [0069], mixing the drug with sustained release materials, wherein the sustained release materials also include cellulose derivatives such as HPMC, ethyl cellulose, hydroxypropyl cellulose etc [0070]. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the drug delivery formulations comprising CNF nanofiber matrix carriers of WO ‘771 and WO ‘787 (modified by Cervin, Valo and Laukkanen references) to prepare oral compositions such gas generating and floating compositions, such as those taught Jiang, as thus arrive at instant claim 12. One skilled in the art would be motivated to do so because while Laukkanen desires preparing several types of drug delivery formulations such as sub-lingual with cellulose nanofibers, Jiang teaches that cellulose derivatives such as HPMC, HPC, ethylcellulose (Laukkanen also recites cellulose derivatives on page 10) can be employed for floating gastroretentive drug delivery for a prolonged time in stomach or duodenum, allow local 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611